DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election of Group I, claims 80-95 in the reply filed on 18 March 2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claims 96-123 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 18 March 2021.
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 87, 88  and 90 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the 
             In claim 87, line 3, the term “preferably” renders the claim indefinite because it is not clear if the subsequent expression is, or is not, a claim limitation.
             In claim 88, line 4, the term “preferably” renders the claim indefinite because it is not clear if the subsequent expression is, or is not, a claim limitation.
             In claim 90, line 2, the term “preferably” renders the claim indefinite because it is not clear if the subsequent expression is, or is not, a claim limitation.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 80, 82, 85, 88 and 90 is/are rejected under 35 U.S.C. 102(a)(1) and 35 U.S.C. 102(a)(2) as being anticipated by Lim et al (U.S. Patent Application 2009/0267269 A1).
             Regarding claim 80, Lim et al (see the entire document, in particular, paragraphs [0001], [0048], [0049], [0057], [0067], [0070], [0072] and [0076]; Figures 1, 4C, 5 and 6A) teaches a printing system (see paragraph [0001] of Lim et al), including (a) an object holder configured to hold an object (see paragraph [0048] and Figure 1 of Lim et al); (b) a device for providing photo-polymer material on the object holder or the object (see paragraph [0049] and Figure 1 of Lim et al); (c) an exposure system for illuminating the photo-polymer material (see paragraph [0057] and Figure 1 of Lim et al); and (d) an actuator for moving the exposure system relative to the object holder in a scanning direction (see paragraph [0057] and Figure 1 of Lim et al), (i) wherein the exposure system includes an array of light sources to expose the photo-polymer material to radiation with a first wavelength (see paragraphs [0067] and [0076]; Figures 4C and 6A of Lim et al), (ii) wherein the array extends in the scanning direction and a width direction perpendicular to the scanning direction (see paragraph [0070] and Figure 5 of Lim et al), (iii) wherein light sources at least partially overlap with at least two other light sources in the width direction (see paragraph [0076] and Figure 4C of Lim et al), and (iv) wherein the array of light sources is formed by multiple assemblies, each assembly including multiple rows of light sources extending in the width direction (see paragraph [00070] and Figure 5 of Lim et al).
              Regarding claim 82, see paragraph [0070] and Figure 5 of Lim et al.
              Regarding claim 85, see paragraphs [0067] and [0076]; Figure 4C of Lim et al.
              Regarding claim 89, see paragraph [0076] of Lim et al.
              Regarding claim 90, see paragraph [0057] of Lim et al.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 81 and 83 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lim et al (U.S. Patent Application Publication 2009/0267269 A1) as applied to claims 80, 82, 85, 89 and 90 above, and further in view of Dudley (U.S. Patent Application Publication 2014/0265034 A1).
Regarding claim 81, Lim et al teaches LED’s (see paragraph [0057] of Lim et al), but does not explicitly teach (1) micro LED’s and micro mirrors. Dudley (see the entire document, in particular, paragraphs [0003], [0080] and [0084] Figure 18) teaches a printing system (see paragraph [0003] of Dudley), including micro LED’s and micro mirrors (see paragraphs [0080] and [0084] of Dudley), and it would have been obvious to one or ordinary skill in the art before the effective filing date of the claimed invention to provide micro LED’s and micro mirrors in the apparatus of Lim et al in view of Dudley because the substitution of one known element (i.e., micro LED’s, micro mirrors) for another known element (i.e., LED’s) would have yielded predictable results (e.g., the manufacture of objects using a printing system) to one of ordinary skill in the art.
             Regarding claim 83, see paragraph [0072] of Lim et al; paragraph [0084] and Figure 18 of Dudley.
Claim 94 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lim et al (U.S. Patent Application Publication 2009/0267269 A1) in combination with Dudley (U.S. Patent Application Publication 2014/0265034 A1).
             Regarding claim 94, Lim et al (see the entire document, in particular, paragraphs [0001], [0048], [0049], [0057], [0067], [0070], [0072] and [0076]; Figures 1, 4C, 5 and 6A) teaches a printing system (see paragraph [0001] of Lim et al), including (a) an object holder configured to hold an object (see paragraph [0048] and Figure 1 of Lim et al); (b) a device for providing photo-polymer material on the object holder or the object (see paragraph [0049] and Figure 1 of Lim et al); (c) an exposure system for illuminating the photo-polymer material (see paragraph [0057] and Figure 1 of Lim et al); and (d) an actuator for moving the exposure system relative to .
Allowable Subject Matter
Claim 93 is allowable over the prior art references currently of record.
Claims 84, 86, 91, 92 and 95 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 87 and 88 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  None of the prior art references currently of record, alone or in combination, disclose, suggest or teach a printing system wherein the light sources are tunable with respect to a light intensity emitted by the light sources, and wherein the light sources are configured to provide an increased light intensity at the moment of turning the light sources on and/or at the moment of turning the light sources off (as set forth in claim 93).
Conclusion
   
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEO B. TENTONI whose telephone number is (571)272-1209.  The examiner can normally be reached on 7:30-4:00 ET M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christina A. Johnson can be reached on (571)2721176.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



LEO B. TENTONI
Primary Examiner
Art Unit 1742



/LEO B TENTONI/Primary Examiner, Art Unit 1742